DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 03/03/2021, with respect to claims 11, 13, and 14  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 2-9, 12, and 15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2006/0073983 A1) and further in view of Pabley (US 4,500,436) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim recites  …a water having hardness at  “  
could imply a possible rejection of the claim under 35 USC 112 (b) /second.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  The word EDTA should be spelled out.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 15, 20, 24, and 28 recite the limitation "the treatment fluid" in lines 2, 5, 4 of the above claims. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, 12-15, 20, 22-28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Frantz et al. (US 2017/0058181 A1) “Frantz” herein)

Claim 1
Frantz discloses a treatment fluid cement slurry comprising:
 	 a water having hardness at about 300 ppm or greater; 
a cement; 
a swellable clay;
	a chelating agent at about 0.01% to about 5% by weight of the water (BWOW); and an alkali metal base at about 0.01% to about 5% BWOW, wherein the chelating agent and alkali metal base reduce the negative effect of the water on hydrating swellable clays. (i.e.  Grout control package: inhibitor : 0.001% -5 % sodium hydroxide about 0.001-0.95% chelating agent: sodium tripolyphosphate about ) [0015; 0019-0021; 0027; 0032; 0035-0037; 0047; 0057]
 	Since Frantz discloses the same composition comprising a water with hardness, cement, swellable clay, a chelating agent such as tripolyphosphate, and alkali metal base such as sodium hydroxide, it would be a cement slurry wherein the chelating agent and alkali metal base reduce the negative effect of the water on hydrating swellable clays.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 6
Frantz discloses the cement slurry of claim 1, wherein the swellable clay comprises at least one selected from the group consisting of: beidellite, montmorillonite, bentonite, nontronite, saponite, naturally occurring hectorite clay, synthetic hectorite clay, palygorskite, and lasallite. [0015; 0051-0052] 

Claim 7
Frantz discloses the cement slurry of claim 1, wherein the swellable clay is present at about 0.1% to about 30% by weight of the treatment fluid. [0053]

Claim 8
Frantz discloses the cement slurry of claim 1, wherein the chelating agent comprises at least one selected from the group consisting of: ethylenediaminetetraacetic acid, nitrilotri acetic acid, diethylenetriaminepentaacetic acid, trans-l,2-diaminocyclohexane-N,N,N’,N’-tetraacetic acid, citric acid, diglycolic acid, phosphoric acid, aspartic acid, tripolyphosphate, hexametaphosphate, aminotris(methylenephosphonic acid), 1-hydroxyethane-1,1-diphosphonic acid, dimethyl methylphosphonate, ethylenediaminetetra(methylenephosphonic acid),    tetramethylenediaminetetra(methylenephosphonic    acid), hexamethylenediaminetetra(methylenephosphonic    acid),
diethylenetriaminepenta(methylenephosphonic acid), and a salt of any foregoing chelating agents. [0037]

Claim 9
Frantz discloses the cement slurry claim 1, wherein the alkali metal base comprises at least one selected from the group consisting of: lithium hydroxide, sodium hydroxide, potassium hydroxide, and cesium hydroxide. [0035]

Claim 10
Frantz discloses the cement slurry of claim 1, wherein the cement comprises at least one selected from the group consisting of: perlite, cement kiln dust, fly ash, pumicite, slag, lime, shale, and Portland cement. [0057]

Claim 12
Frantz discloses the cement slurry of claim 1 further comprising a dispersant. [0036]

Claim 13
Frantz discloses the cement slurry of claim 12, wherein the dispersant further comprises betaines, sulfated, sulfonated alkoxylates, alkyl quaternary amines, alkoxylated linear alcohols, alkyl sulfonates, alkyl aryl sulfonates, C10-C20 alkyldiphenyl ether sulfonates, polyethylene glycols, ethers of alkylated phenol, sodium dodecylsulfate, alpha olefin sulfonates, sodium dodecane sulfonate, trim ethyl hexadecyl ammonium bromide, and any combination thereof. [0040-0045]

Claim 14
Frantz discloses the cement slurry of claim 12, wherein the dispersant is present at about 0.1% to about 25% by weight of the treatment fluid. [0047]

Claim 15
Frantz discloses a cement slurry comprising:
 	a water having hardness at about 300 ppm; 
a Portland cement:
 	a swellable clay at about 0.1% to about 30% by weight of the treatment fluid; 
 	a chelating agent at about 0.01% to about 0.15 % by weight of the water (BWOW); and an alkali metal base at about 0.01% to about 0.1% BWOW, wherein the chelating agent and alkali metal base reduce the negative effect of the water on hydrating swellable clays(i.e.  Grout control package: inhibitor: 0.001% -5 % sodium hydroxide about 0.001-0.95% chelating agent: sodium tripolyphosphate about 0.05 %) [0015; 0019-0021; 0027; 0032; 0035-0037; 0047; 0057]
 	Since Frantz discloses the same composition comprising a water with hardness, Portland cement, swellable clay, a chelating agent such as tripolyphosphate, and alkali metal base such as sodium hydroxide, it would be a cement slurry wherein the chelating agent and alkali metal base reduce the negative effect of the water on hydrating swellable clays.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 20
Frantz discloses a cement slurry comprising: 
 	a water having hardness at about 300 ppm to about 6000 ppm;
 a Portland cement:
 	a swellable clay at about 0.1% to about 30% by weight of the treatment fluid; 
a chelating agent at about 0.01% to about 0.15% by weight of the water (BWOW); and an alkali metal base at about 0.01% to about 0.05% BWOW, wherein the chelating agent and alkali metal base reduce the negative effect of the water on hydrating swellable clays. (i.e.  Grout control package: inhibitor: 0.001% -5 % sodium hydroxide about 0.001-0.95% chelating agent: sodium tripolyphosphate) [0015; 0019-0021; 0027; 0032; 0035-0037; 0047; 0057]
 	Since Frantz discloses the same composition comprising a water with hardness, Portland cement, swellable clay, a chelating agent such as tripolyphosphate, and alkali metal base such as sodium hydroxide, it would be a cement slurry wherein the chelating agent and alkali metal base reduce the negative effect of the water on hydrating swellable clays.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 22
Frantz discloses the cement slurry of claim 20, further comprising a dispersant. [0036]

Claim 23
Frantz discloses the cement slurry of claim 22, wherein the dispersant further comprises betaines, sulfated, sulfonated alkoxylates, alkyl quaternary amines, alkoxylated linear alcohols, alkyl sulfonates, alkyl aryl sulfonates, C10-C20 alkyldiphenyl ether sulfonates, polyethylene glycols, ethers of alkylated phenol, sodium dodecylsulfate, alpha olefin sulfonates, sodium dodecane sulfonate, trim ethyl hexadecyl ammonium bromide, and any combination thereof. [0040-0045]

Claim 24
Frantz discloses the cement slurry of claim 22, wherein the dispersant is present at about 0.1% to about 25% by weight of the treatment fluid. [0047]

Claim 26
Frantz discloses the cement slurry of claim 15, further comprising a dispersant. [0036]

Claim 27
Frantz discloses the cement slurry of claim 26, wherein the dispersant further comprises betaines, sulfated, sulfonated alkoxylates, alkyl quaternary amines, alkoxylated linear alcohols, alkyl sulfonates, alkyl aryl sulfonates, C10-C20 alkyldiphenyl ether sulfonates, polyethylene glycols, ethers of alkylated phenol, sodium dodecylsulfate, alpha olefin sulfonates, sodium dodecane sulfonate, trim ethyl hexadecyl ammonium bromide, and any combination thereof. [0040-0045]

Claim 28
Frantz discloses the cement slurry of claim 26, wherein the dispersant is present at about 0.1% to about 25% by weight of the treatment fluid. [0047]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 25 are is rejected under 35 U.S.C. 103 as being unpatentable over Frantz as applied to claim 20, and in further view of Zamora et al. (US 2012/0073813 A1) (“Zamora” herein – cited previously).

Claims 11 and 25
Frantz discloses the cement slurry of claims 10 and 20, Frantz however does not explicitly discloses wherein the Portland cement comprises at least one selected from the group consisting of: Class A, Class C, Class H, Class G, ASTM Type III, and ASTM Type V.
Zamora teaches the above limitation (See paragraphs 0123 →Zamora teaches this limitation in that the formulations of the invention maybe based on Portland cements including classes A, B, C, G, H and/or R as defined in Section 10 of the American Petroleum Institute's (API) standards. In certain embodiments, the Portland cements includes classes G and/or H, but other cements which are known in this art can also be used to advantage. For low-temperature applications, aluminous cements and 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the Portland cement of Frantz with the above limitation, as taught by Zamora, in order to have the hydraulic binder.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Frantz as applied to claim 20, and in further view of  Todd et al. (US 2011/0120713 A1) (“Todd” herein)

Claim 21
Frantz discloses the cement slurry of claim 20, wherein the chelating agent is present in amount of 0.15% BWOW, and wherein the alkali metal base is sodium hydroxide (NaOH), and wherein the NaOH is present in amount of 0.05% BWOW. i.e.  Grout control package: inhibitor: 0.001% -5 % sodium hydroxide about 0.001-0.95% chelating agent: sodium tripolyphosphate) [0027; 0032; 0035-0037; 0047]
	Frantz however does not explicitly discloses the chelating agent is EDTA.
	Todd teaches this limitation above (See paragraph 0326 Todd teaches this limitation in that The chelating agents useful in the present invention may be any 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition of Frantz, with the above limitation, as taught by Todd, in order to plug cracks or holes in pipe strings, and the like. [0023]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/11/2021